Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
1.	The following is an Examiner’s statement of reason for allowance: Claims 1, 8 and 15 are considered allowable since when reading the claims in light of the specification, as per the MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims specifically…’ generating, by the computing system, a predictive model using a deep neural network, the deep neural network comprising a team context neural network, an agent performance neural network, and a fully-connected neural network, the generating comprising by: 
generating, by the team context neural network, team-specific embeddings based on the event data for the plurality of teams, wherein the team-specific embeddings are a lower dimension than the event data,…’ in regards to claim 1
In regards to claim 8, ‘…generating a predictive model using a deep neural network the deep neural network comprising a team context neural network, an agent performance neural network, and a fully-connected neural network, the generating comprising: 
generating, by the team context neural network, team-specific embeddings based on the event data for the plurality of teams, wherein the team-specific embeddings are a lower dimension than the event data,…’
In regards to claim 15, ‘…generating, by the computing system, a predictive model using a deep neural network the deep neural network comprising a team context neural network, an agent performance neural network, and a fully-connected neural network, the generating comprising: 
generating, by the team context neural network, team-specific embeddings based on the event data for the plurality of teams, wherein the team-specific embeddings are a lower dimension than the event data,…’

2.	Because claims 2-7, 9-14 and 16-20 depend directly or indirectly from claims 1, 8 or 15, these claims are considered allowable for at least the same reasons noted above with respect to claims 1, 8 and 15.

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Coughlan whose telephone number is (571) 272-5990, Monday through Friday from 6:00 a.m. to 3:00 p.m. or contact the Supervisor Mr. Michael Huntley at (303)-297-4307.

/P. C./
Examiner, Art Unit 2129
Peter Coughlan
Patent Examiner
5/22/2022



/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129